      Case 1:19-cr-00006-RJA-MJR Document 61 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                              DECISION AND ORDER
      v.                                                            19-CR-6-A
JAMES TRACY,
                                  Defendant.


      This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On January 25, 2021,

defendant James Tracy appeared before Magistrate Judge Roemer and entered a plea

of guilty to Count 6 of the Superseding Indictment which charges him with receipt of

child pornography by a person having a prior conviction for aggravated sexual abuse,

sexual abuse or abusive sexual conduct in violation of 18 U.S.C. § 2252A(a)(2)(A) and

§ 2252A(b)(1).

       Magistrate Judge Roemer issued a Report and Recommendation (Dkt. No. 59)

confirming his oral findings (see Dkt. No. 60) that defendant Tracy’s plea of guilty was

knowing, voluntary, and supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the January 25, 2021, change-

of-plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Tracy’s plea of guilty was knowing, voluntary, and has a

factual basis. Accordingly, defendant Tracy’s plea of guilty is accepted based upon the

oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 59. Sentencing is scheduled for June 16, 2021 at 12:30
      Case 1:19-cr-00006-RJA-MJR Document 61 Filed 02/26/21 Page 2 of 2




pm. The parties are directed to the Court’s forthcoming Text Order for the submission

of sentencing documents.

      IT IS SO ORDERED.


                                        ___s/Richard J. Arcara_______
                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: February 26, 2021
